DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-10, 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. (US 2010/0140003 A1) in view of Si et al. (US 2012/0306423 A1).
Regarding claims 1 and 9, Saha discloses a method of controlling an electric vehicle (e.g. [0002]) that comprise an electric motor (e.g. Fig. 1: 10m, 10g) and an inverter (e.g. Fig. 1: 19m, 19g), the method comprising:
receiving a control signal (e.g. [0046]) comprising an instruction (e.g. [0083]) to operate the electric motor, the instruction comprising a specific command current value (e.g. Fig. 2 & [0065-0068]: output of inverter is controlled based on current commands and voltage commands determined in module 35);
determining an expected amplitude of a plurality of output signals for the inverter to provide for operating the electric motor (e.g. Figs. 1-2: phase currents are determined based on torque command TM*m by calculating voltage commands Vd* & Vq*), 
determining, as a function of the specific command current value (e.g. [0067-0075]), a modulation index (e.g. [0076]);
calculating, based on the modulation index, an amount of modification of the plurality of output signals (e.g. Fig. 3: 13; update output voltage command that instructs the inverter to provide the phase currents) required to prevent the expected amplitude from reaching a saturation value (e.g. Figs. 2-3: 6-13 & [0076-0079]; calculate modulation index m to determine degree of voltage saturation, then adjusts the modulation output and update the voltage commands to prevent voltage saturation), and 
modifying, based on the calculation, the specific command current value to operate the electric motor to prevent the expected amplitude from reaching the saturation value (e.g. [0005]: limit voltage output based on DC link voltage so as to prevent voltage saturation & [0047-0048, 0063-0064, 0076-0085]).  
Saha fails to disclose, but Si teaches determining a modulation index without using any measurement systems (e.g. [0035, 0036]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Saha with the teachings of Si to use predetermined or stored DC bus value as input for calculating a modulation index so as to improve motor efficiency by eliminating unnecessary calculations and/or components (e.g. Si: [0056]).
Regarding claims 2 and 10, Saha discloses the method is implemented in software  (e.g. [0083]).  
Regarding claims 4 and 12, Saha discloses the specific command current value has a plurality of current components (e.g. Fig. 2 & [0065-0068]: Id, Iq).  
Regarding claims 5 and 13, Saha discloses the plurality of output signals is a plurality of voltage components (e.g. Figs. 2: VU*, VV*, VW*).  
Regarding claims 8 and 16, Saha discloses the method automatically corrects the errors in a calibration table of the electric motor (e.g. [0047-0050]: limit the output reading predetermined value from look-up table).

Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. (US 2010/0140003 A1) in view of Si et al. (US 2012/0306423 A1) as applied to claims 1 and 9 above, and further in view of Masaki et al. (US 2002/0043953 A1).
Regarding claims 6 and 14, Saha discloses calculating is based on current angle modification (Saha discloses an invention to prevent voltage saturation by modifying Id, Iq, Vd, Vq of the motor system, it is equivalently the same as modifying the motor angle since the it is well-known to determine motor angle by mathematical formula “arctan(Iq/Id)”).  
Although obvious, Masaki is further cited to teach it is well-known to determine motor angle based on arctan (Iq/Id).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Saha with the teachings of Masaki so as to calculate an output value for a motor to prevent voltage saturation based on current angle modification since Saha teaches the calculation is based on currents modification and Masaki teaches motor angle directly related to the currents.  The modification would have yielded only predictable result to one skilled in the art before effective filing date of the claimed invention.
Regarding claims 7 and 15, Saha discloses a modification in the  current angle results in a reduction of amplitude of the plurality of output signals (e.g. [0008, 0065-0085, 0094]: lower output voltage by field-weakening once the target voltage reaches the maximum voltage of the converter).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 2, 4-8, 10, 12-16 depend directly or indirectly on claims 1 and 9 are unpatentable at least in view of the foregoing reason(s) and rejection(s) set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAWING CHAN/Primary Examiner, Art Unit 2846